This is an action upon an instrument, dated March 26, 1930, executed by the defendant wherein he promised to pay to the plaintiff, among other sums, $700, *Page 633 
on April 20, 1930. The complaint, after denominating the instrument a lease, alleged a demand for payment and concluded with a prayer demanding judgment for $700. The answer, after denying substantially all of the allegations of the complaint, referred to the above instrument as "a contract for trapping privileges in and around the marsh and lake known as Gray's Lake, Idaho," and averred that false representations made by the plaintiff had induced the defendant to attach his signature to the instrument. The reply denied all averments of fraud. From a judgment in favor of the plaintiff, based upon the verdict of a jury, the defendant appealed and presents two assignments of error.
The two assignments of error argued in appellant's brief submit only one question, that is, the validity of the written instrument which constitutes the foundation of this action. The complaint refers to that instrument as "a lease" while the answer describes it as "a contract for trapping privileges." The instrument, which is attached to the complaint as an exhibit, describes the land subject to its covenants, thus:
"Nine hundred twenty-eight and 90/100ths (928.90) acres situate in Sections Twenty-six (26), Thirty-five (35) and Thirty-six (36), in Township Four (4) South of Range Forty-two (42) E., B.M., in the County of Bonneville, State of Idaho; and all of Section One (1) in Township Five (5) * * * a total acreage of 1,568.90 acres."
After arguing that the aforementioned instrument is a lease, the defendant contends that since it fails to describe definitely which 1,568.90 acres out of the total 1,920 acres in the three sections is subject to the terms of this instrument, it is invalid. *Page 634 
The material portions of this instrument, which is entitled "Trapping Lease and Option" are:
"Witnesseth, That the said party of the first part for and in consideration of the covenants and agreements hereinafter mentioned to be kept and performed by the party of the second part, has, by these presents, demised and leased to the party of the second part the Trapping Privileges on the following described lands, to wit: * * * and the party of the first part hereby specifically stipulates that he has full power and authority to grant a lease on said lands herein referred to, and does by these presents demise and lease to the said party of the second part the lands above described for TRAPPING PURPOSES ONLY * * * and the party of the second part in consideration of the leasing of the premises as above set forth for TRAPPING PURPOSES ONLY, covenants and agrees with the party of the first part to pay as rent * * *."
The instrument further provides that all improvements placed upon the premises shall remain thereon "at the expiration date or cancellation date of this lease"; that the defendant shall be entitled to the occupancy of a log house located on the premises; that the plaintiff "reserves all grazing rights on said lands covered by this lease; and further reserves the right to trap coyotes and wildcats"; that the defendant shall have the right "to assign this lease and option to the La Pine Fur Farm, Inc., of Portland"; that the non-payment of rent or the breach of any covenant shall entitle the plaintiff to re-enter; that at the expiration of the term the defendant shall peaceably surrender "the aforesaid rented trapping privileges and other considerations granted by the terms of this lease" to the plaintiff.
It will be observed from what we have said that the complaint refers to this instrument as a lease, and that *Page 635 
the defendant's answer describes it as "a contract for trapping privileges." During the course of the trial the defendant's attorney thus expressed his understanding of its nature: "The document is a license rather than a lease * * *. A license is the right to do certain things on the lands of another, which this is, and a lease is a conveyance of land * * * for life or years."
The parties have now undergone a change of opinion as to the nature of the instrument. The defendant's brief insists it is "a five-year lease" and argues that since the premises affected by it are not specifically bounded, "the lease" is void. The plaintiff's brief urges that the instrument is "an exclusive license or privilege to go upon certain described lands for trapping purposes only."
The distinction between a license and a lease pointed out in Thomas v. Sorrel, Vaughan, 351, in 1672, has not been improved upon. We quote from it:
"Licence. — A dispensation or licence properly passeth no interest, nor alters or transfers property in anything, but only makes an action lawful, which without it had been unlawful. As a licence to go beyond the seas, to hunt in a man's park, to come into his house, are only actions which without licence had been unlawful. But a licence to hunt in a man's park and carry away the deer killed to his own use, to cut down a tree in a man's ground, and to carry it away the next day after to his own use, are licences as to the acts of hunting and cutting down the tree, but as to carrying away of the deer killed and tree cut down, they are grants. So to licence a man to eat my meat, or to fire the wood in my chimney to warm him by; as to the actions of eating, firing my wood and warming him, they are licences; but it is consequent necessarily to those actions that my property be destroyed in the meat eaten, and in the wood burnt. So as in some *Page 636 
cases by consequent and not directly, and as its effect, a dispensation or licence may destroy and alter property."
In McCarthy v. Kiernan, 118 Or. 55 (245 P. 727), the decision, written by Mr. Justice BELT, distinguished a license from a lease in the following manner:
"A license is an authority to do some particular act or series of acts on the land of another for the benefit of the licensee without passing any estate in the land: Christensen v. Pacific Coast Borax Co., 26 Or. 302 (38 P. 127); Stinson v. Hardy, 27 Or. 584
(41 P. 116); 37 C.J. 279; 16 R.C.L. 549. The distinction between a license and a lease is well considered in Christensen v. Borax Co., supra. Also see Stinson v. Hardy, supra; Klein v. Portland, 106 Or. 686 (213 P. 147); 35 C.J. 954.
"It is clear from the agreement of the parties it was not intended to pass any estate in this land. Plaintiff was merely given the exclusive privilege to use the water frontage of these islands for the particular purpose of mooring houseboats, launches and other water craft. The licensor, under the terms of this contract, could use this property in any way not inconsistent with the rights of the licensee. It is to be observed that such operative words as `demise,' `grant,' `lease,' and `let,' ordinarily found in leases, are not used in the instrument under consideration: Stinson v. Hardy, supra."
See Tiffany, Landlord and Tenant, pp. 20 and 23. Some of the words of the instrument are foreign to a license, but since the parties intended that the defendant should have nothing more than the privilege of going upon the premises to trap wild animals, we are convinced that the instrument confers a license and is not a lease. The defendant does not question its sufficiency to operate as a license. Being of the opinion that the instrument grants a license and is not a lease, *Page 637 
it is unnecessary for us to express an opinion upon the question whether the description of the premises is so indefinite that if the instrument were a lease it would be invalid.
It follows that the judgment of the circuit court will be affirmed.
BEAN, C.J., RAND and KELLY, JJ., concur.